Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-20 are included in the prosecution.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/02/19 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.
Claim Objections
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For   

Claims 1 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 12, and 18 of U.S. Patent No. 10,471,164 B2 (the ‘164 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to an article comprising a treated substrate having a surface coating, wherein the surface coating is the product of exposing a substrate to an aqueous solution comprising trehalose and one or more of the following: polyacrylic acid, sodium hypophosphite, and polyethylene glycol ester.
The difference is that instant claim 1 is drawn to a method of treating a substrate. However, instant claim 18 (which is dependent on the method of instant claim 1) is drawn to an article comprising a treated substrate just as claim 1 of the ‘164 Patent. Both instant claim 18 and claim 1 of the ‘164 Patent are product-by-process claims. One of ordinary skill in the art would know that treating a substrate with a surface coating as recited in claim 1 of the ‘164 Patent would result in the article made from the method of instant claim 1. Moreover, instant claim 19 which recites an article of apparel, component of apparel, article of footwear, or a component of footwear, is of the same scope as claims 3 and 5 of the ‘164 Patent. Also, instant claim 20 and claim 18 of the ‘164 Patent have the same limitations regarding the components of the aqueous solution used to prepare the treated substrate/article. 
Therefore, instant claims are obvious over claims of the ‘164 Patent and they are not patentably distinct over each other.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou (CN 105220483 (A) – English machine translation) discloses a method for inhibiting bacteria in cashmere sweaters by pre-treating the sweaters with a solution that contains 0.5-1.1% trehalose and a finishing liquid which contains 32-38g/L of sodium hypophosphite (Description – Pages 3 and 5-10, and claim 1). However, Zhou does not teach or suggest an aqueous solution comprising trehalose and one or more of polyacrylic acid, sodium hypophosphite, and polyethylene glycol ester, as recited in instant claim 1.
Li (CN 105267048 (A) – English machine translation) discloses coating the surface of a fabric with a polymer dispersion wherein the coated fabric has good moisture retention and better skin residence performance (Abstract). The polymer dispersion includes trehalose and polyacrylic acid (Description - Pages 2-3, 7, and claims 1-3 and 6). The polymer, i.e., the polyacrylic acid, is present in an amount from 0.1% to 10% based on the total mass of the liquid system (Description – Page 4, 2nd
Kose (US 2004/0156886 A1) is cited as art of interest for the teachings of an aqueous composition consisting of a polyacrylic acid and a polyalcohol, inter alia ([0002]); applying a paste on a base fabric ([0018]); and trehalose (which is a polyalcohol) ([0033]). However, the trehalose is disclosed in a laundry list of moisturizing agents. No guidance to pick the combination of polyacrylic acid and trehalose in an aqueous composition is provided. Kose does not teach or suggest a single example or embodiment of a substrate that is coated with an aqueous solution comprising trehalose and one or more of polyacrylic acid, sodium hypophosphite, and polyethylene glycol ester, as recited in the instant claims.
Hoshi et al. (US 2008/0300359 A1) disclose an aqueous coating material composition (Abstract) for coating substrates such as cloth or leather ([0176] and [0207]). Trehalose is disclosed in a laundry list of antifreezing agents ([0164] – [0165]). Polyacrylic acid is disclosed as a thermal crosslinking agent ([0187]). No guidance to pick the combination of polyacrylic acid and trehalose in the aqueous coating composition is provided. Hoshi et al. do not teach or suggest a single example or embodiment of a substrate that is coated with an aqueous solution comprising trehalose and one or more of polyacrylic acid, sodium hypophosphite, and polyethylene glycol ester, as recited in the instant claims.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615